             Case 4:20-cv-00927-LPR Document 8 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DAWNYETTA GLOVER                                                           PLAINTIFF

VS.                             NO. 4:20-cv-927-LPR

DESIGN GROUP MARKETING LLC,
AND MYRON JACKSON                                                       DEFENDANTS

                         JOINT NOTICE OF SETTLEMENT

        The purpose of this Joint Notice of Settlement is to apprise the Court that

plaintiff and defendants have reached a settlement in principle that will resolve

plaintiff’s claim for damages in this matter. The parties are in the process of finalizing

settlement terms. They expect to file their Joint Stipulation of Dismissal with

Prejudice pursuant to Fed. R. Civ. P. 41 within forty-five (45) days from the filing of

this Notice of Settlement.

                                             Respectfully submitted,

 SANFORD LAW FIRM, PLLC                       WRIGHT, LINDSEY & JENNINGS LLP
 One Financial Center                         200 West Capitol Avenue, Suite 2300
 650 South Shackleford, Suite 411             Little Rock, AR 72201-3699
 Little Rock, Arkansas 72211                  (501) 371-0808
 TELEPHONE: (501) 221-0088                    Fax: (501) 376-9442
 FACSIMILE: (888) 787-2040                    Email: aphillips@wlj.com
                                                      dljones@wlj.com
 By: Josh Sanford
     Ark. Bar No. 2001037                     By: Antwan D. Phillips (2010027)
     josh@sanfordlawfirm.com                      Daveante Jones (2016163)
     Stacy Gibson
     Ark. Bar No. 2014171                         Attorneys for Defendants
     stacy@sanfordlawfirm.com

      Attorneys for Plaintiff




2233025-v1
